                           Case 1:20-cv-05752-KPF Document 14 Filed 11/17/20 Page 1 of 1

.   ,   .,,.
                                         IN THE UNITED STATES DISTRICT COURT
                                       FOR THE SOUTHERN DISTRICT OF NEW YORK




                IRENE HECHT, on behalf of herself and all
                others similarly situated,

                                              Plaintiff,
                                                                      Civil Case Number: I :20-cv-05752-KPF
                                 -v-

                PRECIOUS MOMENTS COMPANY, INC.,


                                              Defendant.


                                                       DISMISSAL ORDER

                         IT IS HEREBY ORDERED: that pursuant to the parties' November 13, 2020 Stipulation

               of Dismissal, all claims asserted against Defendant in Civil Action No. 1 :20-cv-05752-KPF, are

               dismissed with prejudice; and it is further:

                         ORDERED: that all parties shall bear their own attorneys' fees and costs incurred in this

               action.



                                         17th day of November 2020.
                         SO ORDERED THIS ___




                                                              HONORABLE KATHERINE POLK FAILLA
                                                              UNITED STATES DISTRICT JUDGE
